DETAILED ACTION
This Corrected Notice of Allowability corrects the dependency of claim 4 via Examiner’s Amendment, infra.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/03/2021 Non-Final Office Action, claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, and 21-35 were pending. Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, 21, 22, 25, 26, 29, 30, and 33-35 were rejected. Claims 23, 24, 27, 29, 31, and 32 were objected to.
In the Applicant’s 10/27/2021 Reply, no claims were amended. 
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. US10548835B2 and US10646430B2 is approved.
Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, and 21-35 remain pending.

Remarks and Amendments
	Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, 21, 22, 25, 26, 29, 30, and 33-35 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US10548835B2 (issued 02/04/2020).
	Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, 21, 22, 25, 26, 29, 30, and 33-35 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US10646430B2 (issued 05/12/2020).
	The Terminal Disclaimer obviates this rejection which is hereby withdrawn.
	Claims 23, 24, 27, 29, 31, and 32 were objected to for dependence on a claim that is not allowable. This objection is withdrawn.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
Claim 4:  Please replace “3” with “1”. 


Conclusion
Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, and 21-35 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655